DETAILED ACTION

In response to the IDS filed December 22, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 22, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 15 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring system comprising: a measuring apparatus; and an arithmetic device, 5the measuring apparatus comprising: a first portion comprising a first casing, a first length measuring body, a first length measuring device, and a first reference point, wherein a first end of the first length measuring body is attached to the first casing, a second end of the first length measuring body is extendable away from the first casing, and the first length 10measuring device is configured to measure a first distance (di), the first distance extending between the second end of the first length measuring body and the first reference point; a second portion comprising a second casing, a second length measuring body, a second length measuring device, and a second reference point, wherein a first end of 15the second length measuring body is attached to the second casing, a second end of the second length measuring body is extendable away from the second casing, the second length measuring device configured to measure a second distance (d2), the second distance extending between the second end of the second length measuring body and the second reference point, and the first portion and the second portion being 20coupled and configured to be rotatable relative to each other around an axis of rotation (A); wherein the arithmetic device is configured for: o determining measured data based on at least one of the first distance and the second distance, and  25o providing the measured data in combination with the remaining limitations of the claims. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861 
January 18, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861